DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, and further in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) hereinafter Scherrer.
As to claim 1:

A data management device comprising: a processor programmed to:  
interpret input records by converting each input record to an abstract expression, each abstract expression describing relationships between the data items and the categories such that each data item in the abstract expression is associated with a corresponding data category, the abstract expression having a row oriented data structure [Paragraph 0079 teaches the data structure reverse-conversion unit 1300 performs processing for receiving a file name as an input, and converting the data structure of the file into that of a converted file. The data structure reverse-conversion unit 1300 performs processing for transposing the data from the column data to the row data. The data structure of the original file, a comma separated values (CSV) format is described. FIG.6 teaches converting from row data to column data and column data to row data.
Note: The examiner interprets receiving a file name as input and converting the data structure of the file into a converted file represented in a CSV format associated with the cited row data (row-oriented data) and column data is interpreted by the examiner to reasonably to reasonably read on the claimed interpret input records by converting each input record to an abstract expression the abstract expression having a row-oriented data structure. The cited data structure of the original file described as data in a comma separated value format (CSV) is well-known in the art to include data values (data items) separated by commas and each comma separated value representing a relationship to data field (categories), wherein each comma separated value is established based on an association (or relationship) to a field in which a comma separated value belongs. The examiner interprets the claimed category to be the well-known data fields found in the cited CSV data structure and the data category is interpreted to be the previously recited category of data items, therefore, in the context of the cited prior art, the cited CSV format teaches the claimed each abstract expression describing relationships between data items and categories such that each data item in the abstract expression is associated 
convert the abstract expression into a column-oriented data structure [Paragraph 0079 teaches the data structure conversion unit 1200 performs processing for transposing the data from row data to column data in the CSV file. FIG.6 teaches converting from row data to column data and column data to row data.
Note: The examiner interprets the data structure conversion unit converting row data to column data reads on the claimed convert the abstract expression into a column-oriented data structure, wherein the claimed abstract expression is interrupted to be row data and the cited column data is interpreted to be the claimed column-oriented data structure.]; 
store the abstract expression in a column-oriented database [Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the semi-structured data is loaded into the information processing system, the input data is stored in the columnstore to be converted into the data having the data structure appropriate for the row direction access. Note: The examiner interprets columnstore to be the claimed column-oriented database and input data loaded into the information processing system and stored in the column store reads on the claimed store the abstract expression in a column-oriented database.], the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category [Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the 
Note: The examiner interprets the CSV files stored as the receiving input into a column store reads on the claimed the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category (see Paragraph 0013, and 0077-0079). The columnstore that receives input data to be converted such as the structured data and the semi-structured data loaded into the information processing system is interpreted to be the claimed column-oriented database, wherein the examiner interprets a columnstore to be store or database utilizing columns of data therefore teaching the claimed column-oriented database. The CSV file stored in the columnstore is interpreted to be well-known in the art to include data values separated by ; and

Sawazaki discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose abstract expression containing data items and categories.
Low discloses:
abstract expression containing data items and categories [Paragraph 0053 teaches the upload module 322 receives data from a client device in a format identified in the request (e.g., a CSV file with headers or a CSV file without headers). The designated format may specify data types for the fields, such as specifying that the first field in a CSV file is an integer and the second field is a date. Paragraph 0061 teaches the data source 234 for the new SFrame 224-1/324-1 may be on the client device, stored at the server system 104, or may exist at an external site or device (e.g., on a corporate server where the client device is used). The data source 234 may be in various formats, such as a CSV file. Paragraph 0081 teaches FIG. 9A provides an abbreviated table 900 of data that may be stored as an SFrame, according to some implementations.
Note: The examiner interprets the CSV with headers specifying data types for fields such as specifying that the first field in a CSV file is an integer and the second field is a date to read on the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, by incorporating a CSV file with headers that describe data types and data organized by their data type, as taught by Low (see Paragraph 0053, 0061, 0081, and FIG 9A), because both applications are directed to column oriented storage; incorporating a CSV file with headers that describe data types and data organized by their data type provides efficient data manipulation and parsing (see Low Paragraph 0004).
 
Sawazaki and Low discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item.
Scherrer discloses:
each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item [Paragraph 0057 teaches the fixed-length pointer and length value representing a dynamic value fragment may be stored within the Fixed Length Values file at the row and column indices corresponding to those of the dynamic value from the original table. Paragraph 0059 teaches variable length fragments, which may exist in one or more particular columns in the original table, easily found in the Variable Length Values file by scanning the appropriate column in the Fixed Length Values file table.

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki and Low, by incorporating pointers stored in the column and row of a file associated with the  a value from an original table, as taught by Scherrer (see Paragraph 0057 and 0059), because all three applications are directed to column and row oriented storage; incorporating pointers stored in the column and row of a file associated with the  a value from an original table provides for easily found values in files by scanning the appropriate column in the file table (see Sawazaki Paragraph 0059).

As to claim 10:
Sawazaki discloses:
A data management method implemented by a computer, the method comprising: 
interpreting an input records by converting each input record to an abstract expression, each abstract expression describing relationships between the data items and the categories such that each data item in the abstract expression is associated with a corresponding data category, the abstract expression having a row-oriented data structure [Paragraph 0079 teaches the data structure reverse-conversion unit 1300 performs processing for receiving a file name as an input, and converting the data structure of the file into that of a converted file. The data structure reverse-conversion unit 1300 performs processing for transposing the data from the column data to the row data. The data structure of the original file, a comma separated values (CSV) format is described. FIG.6 teaches converting from row data to column data and column data to row data.
Note: The examiner interprets receiving a file name as input and converting the data structure of the file into a converted file represented in a CSV format associated with the cited row data (row-oriented data) and column data is interpreted by the examiner to reasonably to reasonably read on the claimed interpret input records by converting each input record to an abstract expression the abstract expression having a row-oriented data structure. The cited data structure of the original file described as data in a comma separated value format (CSV) is well-known in the art to include data values (data items) separated by commas and each comma separated value representing a relationship to data field (categories), wherein each comma separated value is established based on an association (or relationship) to a field in which a comma separated value belongs. The examiner interprets the claimed category to be the well-known data fields found in the cited CSV data structure and the data category is interpreted to be the previously recited category of data items, therefore, in the context of the cited prior art, the cited CSV format teaches the claimed each abstract expression describing relationships between data items and categories such that each data item in the abstract expression is associated with a corresponding data category. For example, FIG. 6:81 teaches a data field of values such as Apple, Banana, and Candy, the examiner reasonably interprets the data field to be edible items, food, or snacks, wherein edible items, food, or snacks is interpreted to be the claimed category. Apple, Banana, and Candy are interpreted to be related to edible items, food, or snacks given that an apple is an edible 
converting the abstract expression into a column-oriented data structure [Paragraph 0079 teaches the data structure conversion unit 1200 performs processing for transposing the data from row data to column data in the CSV file. FIG.6 teaches converting from row data to column data and column data to row data.
Note: The examiner interprets the data structure conversion unit converting row data to column data reads on the claimed convert the abstract expression into a column-oriented data structure, wherein the claimed abstract expression is interrupted to be row data and the cited column data is interpreted to be the claimed column-oriented data structure.]; 
storing the abstract expression in a column-oriented database, the column- oriented database being arranged such that[Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the semi-structured data is loaded into the information processing system, the input data is stored in the columnstore to be converted into the data having the data structure appropriate for the row direction access. Note: The examiner interprets columnstore to be the claimed column-oriented database and input data loaded into the information processing system and stored in the column store reads on the claimed store the abstract expression in a column-oriented database.], the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category [Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the semi-structured data is loaded into the information processing system, the input data is stored in the columnstore to be converted into the data having the data structure appropriate for the row direction access. Paragraph 0077 and FIG.1 teaches the data storage unit 1000 receives the file transmitted from the storage request computer 24 and performs the 
Note: The examiner interprets the CSV files stored as the receiving input into a column store reads on the claimed the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category (see Paragraph 0013, and 0077-0079). The columnstore that receives input data to be converted such as the structured data and the semi-structured data loaded into the information processing system is interpreted to be the claimed column-oriented database, wherein the examiner interprets a columnstore to be store or database utilizing columns of data therefore teaching the claimed column-oriented database. The CSV file stored in the columnstore is interpreted to be well-known in the art to include data values separated by commas and each comma separated value representing a relationship to data field, wherein data fields reasonably understood to be the claimed category and each data field is interpreted to contain data values related to the data field teaching the claimed categories that contain data items for that category. For example, FIG. 6:81 teaches a data field of values such as Apple, Banana, and Candy, the ; and

Sawazaki discloses most of the limitations as set forth in claim 10 but does not appear to expressly disclose abstract expression containing data items and categories.
Low discloses:
abstract expression containing data items and categories [Paragraph 0053 teaches the upload module 322 receives data from a client device in a format identified in the request (e.g., a CSV file with headers or a CSV file without headers). The designated format may specify data types for the fields, such as specifying that the first field in a CSV file is an integer and the second field is a date. Paragraph 0061 teaches the data source 234 for the new SFrame 224-1/324-1 may be on the client device, stored at the server system 104, or may exist at an external site or device (e.g., on a corporate server where the client device is used). The data source 234 may be in various formats, such as a CSV file. Paragraph 0081 teaches FIG. 9A provides an abbreviated table 900 of data that may be stored as an SFrame, according to some implementations.
Note: The examiner interprets the CSV with headers specifying data types for fields such as specifying that the first field in a CSV file is an integer and the second field is a date to read on the claimed abstract expression containing data items and categories. For example, the CSV file is considered source data for a new SFrame and the FIG. 9A provides an abbreviated table of data that may be stored as an SFrame. In the table, there are examples of data fields (categories) and data values (data items). The data fields and data values are from the CSV file with headers.]

 
Sawazaki and Low discloses most of the limitations as set forth in claim 10 but does not appear to expressly disclose each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item.
Scherrer discloses:
each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item [Paragraph 0057 teaches the fixed-length pointer and length value representing a dynamic value fragment may be stored within the Fixed Length Values file at the row and column indices corresponding to those of the dynamic value from the original table. Paragraph 0059 teaches variable length fragments, which may exist in one or more particular columns in the original table, easily found in the Variable Length Values file by scanning the appropriate column in the Fixed Length Values file table.
Note: The examiner interprets variable length fragments that are reasonably dynamic values or dynamic value fragments stored in columns in the original file to be the claimed data item in each column, wherein the cited dynamic values of variable lengths are stored in table columns in the original file. The fixed-length pointer and length value stored within the Fixed Length Values file at the row and 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki and Low, by incorporating pointers stored in the column and row of a file associated with the  a value from an original table, as taught by Scherrer (see Paragraph 0057 and 0059), because all three applications are directed to column and row oriented storage; incorporating pointers stored in the column and row of a file associated with the a value from an original table provides for easily found values in files by scanning the appropriate column in the file table (see Sawazaki Paragraph 0059).

 As to claim 11:
Sawazaki discloses:
A non-transitory computer readable storage medium having stored therein a computer program that causes a computer to execute: 
interpreting an input records by converting each input record to an abstract expression, each abstract expression describing relationships between the data items and the categories such that each data item in the abstract expression is associated with a corresponding data category, the abstract expression having a row-oriented data structure [Paragraph 0079 teaches the data structure reverse-conversion unit 1300 performs processing for receiving a file name as an input, and converting the data 
Note: The examiner interprets receiving a file name as input and converting the data structure of the file into a converted file represented in a CSV format associated with the cited row data (row-oriented data) and column data is interpreted by the examiner to reasonably to reasonably read on the claimed interpret input records by converting each input record to an abstract expression the abstract expression having a row-oriented data structure. The cited data structure of the original file described as data in a comma separated value format (CSV) is well-known in the art to include data values (data items) separated by commas and each comma separated value representing a relationship to data field (categories), wherein each comma separated value is established based on an association (or relationship) to a field in which a comma separated value belongs. The examiner interprets the claimed category to be the well-known data fields found in the cited CSV data structure and the data category is interpreted to be the previously recited category of data items, therefore, in the context of the cited prior art, the cited CSV format teaches the claimed each abstract expression describing relationships between data items and categories such that each data item in the abstract expression is associated with a corresponding data category. For example, FIG. 6:81 teaches a data field of values such as Apple, Banana, and Candy, the examiner reasonably interprets the data field to be edible items, food, or snacks, wherein edible items, food, or snacks is interpreted to be the claimed category. Apple, Banana, and Candy are interpreted to be related to edible items, food, or snacks given that an apple is an edible item, food, or snack, a banana is an edible item food or snack, and candy is an edible item, food, or snack, wherein apple, banana, and candy are the claimed data items related to the edible items, food, or snack (categories).]
converting the abstract expression into a column-oriented data structure [Paragraph 0079 teaches the data structure conversion unit 1200 performs processing for transposing the data from row data to column data in the CSV file. FIG.6 teaches converting from row data to column data and column data to row data.
Note: The examiner interprets the data structure conversion unit converting row data to column data reads on the claimed convert the abstract expression into a column-oriented data structure, wherein the claimed abstract expression is interrupted to be row data and the cited column data is interpreted to be the claimed column-oriented data structure.]; 
storing the abstract expression in a column-oriented database, the column- oriented database being arranged such that[Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the semi-structured data is loaded into the information processing system, the input data is stored in the columnstore to be converted into the data having the data structure appropriate for the row direction access. Note: The examiner interprets columnstore to be the claimed column-oriented database and input data loaded into the information processing system and stored in the column store reads on the claimed store the abstract expression in a column-oriented database.], the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category [Paragraph 0013 teaches using the columnstore, when input data such as the structured data and the semi-structured data is loaded into the information processing system, the input data is stored in the columnstore to be converted into the data having the data structure appropriate for the row direction access. Paragraph 0077 and FIG.1 teaches the data storage unit 1000 receives the file transmitted from the storage request computer 24 and performs the processing for storing the file in the secondary storage device 32-1 in the processing computer 1 (21-1). Paragraph 0078 and FIG. 1 teaches upon reception of the instruction given by the data redundancy determination unit 200 of the management computer 20, the data redundancy unit 1100 performs 
Note: The examiner interprets the CSV files stored as the receiving input into a column store reads on the claimed the column-oriented database being arranged such that: each column is defined by one of the data categories and contains data items for that category (see Paragraph 0013, and 0077-0079). The columnstore that receives input data to be converted such as the structured data and the semi-structured data loaded into the information processing system is interpreted to be the claimed column-oriented database, wherein the examiner interprets a columnstore to be store or database utilizing columns of data therefore teaching the claimed column-oriented database. The CSV file stored in the columnstore is interpreted to be well-known in the art to include data values separated by commas and each comma separated value representing a relationship to data field, wherein data fields reasonably understood to be the claimed category and each data field is interpreted to contain data values related to the data field teaching the claimed categories that contain data items for that category. For example, FIG. 6:81 teaches a data field of values such as Apple, Banana, and Candy, the examiner reasonably interprets the data field to be edible items, food, or snacks, wherein edible items, food, or snacks is interpreted to be the claimed category. Apple, Banana, and Candy are interpreted to be related to edible items, food, or snacks given that an apple is an edible item, food, or snack, a banana ; and

Sawazaki discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose abstract expression containing data items and categories.
Low discloses:
abstract expression containing data items and categories [Paragraph 0053 teaches the upload module 322 receives data from a client device in a format identified in the request (e.g., a CSV file with headers or a CSV file without headers). The designated format may specify data types for the fields, such as specifying that the first field in a CSV file is an integer and the second field is a date. Paragraph 0061 teaches the data source 234 for the new SFrame 224-1/324-1 may be on the client device, stored at the server system 104, or may exist at an external site or device (e.g., on a corporate server where the client device is used). The data source 234 may be in various formats, such as a CSV file. Paragraph 0081 teaches FIG. 9A provides an abbreviated table 900 of data that may be stored as an SFrame, according to some implementations.
Note: The examiner interprets the CSV with headers specifying data types for fields such as specifying that the first field in a CSV file is an integer and the second field is a date to read on the claimed abstract expression containing data items and categories. For example, the CSV file is considered source data for a new SFrame and the FIG. 9A provides an abbreviated table of data that may be stored as an SFrame. In the table, there are examples of data fields (categories) and data values (data items). The data fields and data values are from the CSV file with headers.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, by incorporating a CSV file with headers that describe data types and data organized 
 
Sawazaki and Low discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item.
Scherrer discloses:
each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item [Paragraph 0057 teaches the fixed-length pointer and length value representing a dynamic value fragment may be stored within the Fixed Length Values file at the row and column indices corresponding to those of the dynamic value from the original table. Paragraph 0059 teaches variable length fragments, which may exist in one or more particular columns in the original table, easily found in the Variable Length Values file by scanning the appropriate column in the Fixed Length Values file table.
Note: The examiner interprets variable length fragments that are reasonably dynamic values or dynamic value fragments stored in columns in the original file to be the claimed data item in each column, wherein the cited dynamic values of variable lengths are stored in table columns in the original file. The fixed-length pointer and length value stored within the Fixed Length Values file at the row and column indices corresponding to those of the dynamic value from the original table is interpreted to be the claimed index that identifies the abstract expression from which the data item originated, wherein the fixed-length pointers are interpreted to be the claimed index identifies the abstract expression from 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki and Low, by incorporating pointers stored in the column and row of a file associated with the  a value from an original table, as taught by Scherrer (see Paragraph 0057 and 0059), because all three applications are directed to column and row oriented storage; incorporating pointers stored in the column and row of a file associated with the a value from an original table provides for easily found values in files by scanning the appropriate column in the file table (see Sawazaki Paragraph 0059).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) hereinafter Scherrer, and further in view of Fujihara et al. (U.S. Patent No.: US 6687688 B1) hereinafter Fujihara.
As to claim 2:
Sawazaki, Low, and Scherrer discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the data management device according to claim 1, wherein the processor is programmed to, even when indices are not consecutive in a column direction, does not provide a free memory area between data sets of the data items including the non-consecutive indices.
Fujihara discloses:
The data management device according to claim 1, wherein the processor is programmed to, even when indices are not consecutive in a column direction, does not provide a free memory area between data sets of the data items including the non-consecutive indices [Column 28 Lines 4-6 teach an index may be generated for the data and the generated index may be moved to the consecutive memory addresses. The examiner interprets the generated index to be the not consecutive index in a column direction and placing the index in a consecutive memory address to be the means in which a free memory area between indices and/or data sets is avoided.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating placing the generated index in a consecutive memory address, as taught by Fujihara (see Column 28 Lines 4-6), because all four applications are directed to data management and searching; configuring the Operations Finance Database System to place a generated index in a consecutive memory address makes the index compact at search time (see Fujihara Column 28 Line 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) hereinafter Scherrer, and further in view of Kulack et al. (U.S. Publication No.: US 20130080484 A1) hereinafter Kulack.
As to claim 3:
Sawazaki, Low, and Scherrer discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the data management device according to claim 1, wherein the processor is 
Kulack discloses:
The data management device according to claim 1, wherein the processor is programmed to, when a data item that is obtained as a result of interpretation of the input record is not stored, set column data corresponding to the data item [Paragraph 0018 teaches the DBMS (configured with a database analysis component) could execute on a computing system in the cloud and process queries to access the first database received from users and applications in the cloud. In such a case, the database analysis component could determine a first set of structural characteristics for the first database. Furthermore, the database analysis component may analyze other databases and their corresponding data abstraction models in the cloud to identify similarities with the first database. Paragraph 0062 teaches once the customer selects the data sources to deploy into the cloud, the database analysis component receives this information from the customer and determines whether a virtual database configuration already exists. Paragraph 0073 teaches the database analysis component determines that the column does not match any known configurations, the database analysis component creates a new field definition for the column and identifies the new field definition as "unmatched".
To further elaborate, the examiner interprets the data item obtained through interpretation to be the customer selection from the user for deployment to the cloud and the creation of a new field definition to be the set column data corresponding to the data item wherein the data item is the new field definition and the column data is provides an identification (unmatched) for the new field definition.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating a database analysis component that determines .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) hereinafter Scherrer, and further in view of Muras (U.S. Publication No.: US 20060235818 A1) hereinafter Muras.
As to claim 4:
Sawazaki, Low,  and Scherrer discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the data management device according to claim 1, wherein the processor is programmed to, when the input record includes a hierarchical structure: store column data that is based on data in a different hierarchical layers in a different memory spaces; embed, in upper column data, information indicating a storage location of lower column data; and store the record.
Muras discloses:
The data management device according to claim 1, wherein the processor is programmed to, when the input record includes a hierarchical structure [Paragraph 0028 teaches query optimizer accepts the query tree as input. The examiner interprets the query tree to be the inputted hierarchical structure.]: store column data that is based on data in a different hierarchical layers in a-different memory spaces; embed, in upper column data, information indicating a storage location of lower column data; and store the record [Paragraph 0052 and Figure 2 teaches the use of a parent child index wherein the parent key is the leading column and the child key is the secondary column. Thus, using the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating the use of parent child index where the index includes pointers indicating where data is stored, as taught by Muras (see Paragraph 0052 and Figure 1 and 2), because all four applications are directed to data management; configuring the Operations Finance Database System to use the parent child index to place a generated index provides a way to find the row in the table associated with a particular parent and child  that is faster than searching the table  from beginning to end (see Muras Paragraph 0052).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) .
As to claim 5:
Sawazaki, Low, and Scherrer discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose The data management device according to claim 1, wherein the processor is programmed to reconstruct a single piece of column data with respect to two or more pieces of column data, which are defined by different numerical data formats and which correspond to the same data item.
Sevenich discloses:
The data management device according to claim 1, wherein the processor is programmed to reconstruct a single piece of column data with respect to two or more pieces of column data, which are defined by different numerical data formats and which correspond to the same data item [Paragraph 0047 teaches for each merged property data structure, a new data type may be generated, which may be derived from the data types of the properties that are merged. For example, if the original properties had type double and type integer, then the generated type may be a composite type that contains a double and integer type. The examiner interprets merged data to be a single data item wherein the property of the merged data structure becomes one combined data type. Column data is being interpreted to include data types of a data structure where a data structure can be interpreted as a table and/or its columns]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating new data types from merged data structures, as taught by Sevenich (see Paragraph 0047), because all four applications are directed to data management; configuring Operations Finance Database System to merge the different properties into a 
 
Sawazaki, Low, Scherrer, and Sevenich disclose all of the limitations as set forth in claim 1 and most of claim 5 but does not appear to expressly disclose by adopting the data format of the longer numerical data between the data formats at a desired timing.
Trepetin discloses:
by adopting the data format of the longer numerical data between the data formats at a desired timing [Column 6 Lines 1-6 teaches an anonymization step 4 creates uniform length strings to create uniform lengths in each column, the length of its longest string is computed. Then every string value in the column is padded with itself, character by character, in order, wrapping back to the beginning after the end of the string is reached, until the total length equals the identified maximum length. The examiner interprets length of the longest string to be the longer numerical data formats compared to shorter numerical data formats in the column and padding the string value is the claimed adopting the data format. The examiner also interprets an anonymization step 4 to be the claimed at a desired time as step 4 comes before step 5 and after step 3].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, Scherrer, and Sevenich, by incorporating uniform lengths in each column, the length of its longest string is computed, as taught by Trepetin (Column 6 Lines 1-6), because all five applications are directed to data management; configuring Operations Finance Database System to create uniform length strings within every string column provides anonymized values that can't be guessed due to their lengths (see Trepetin Column 5 Lines 62-64).

6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawazaki et al. (U.S. Publication No.: 20140331084 A1) hereinafter Sawazaki, in view of view of Low et al. (U.S. Publication No.: 20150227569 A1) hereinafter Low, in view of Scherrer et al. (U.S. Publication No.: 20170255662 A1) hereinafter Scherrer, and further in view of Reynolds et al. (U.S. Publication No.: US 20180262864 A1) hereinafter Reynolds.
As to claim 6:
Sawazaki, Low, and Scherrer disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the data management device according to claim 1, further comprising; a data user interface that reads, from the storage unit, at least data itself included in the column data for each of data items that are included in input data.
Reynolds discloses:
The data management device according to claim 1, further comprising; a data user interface that reads, at least a data item included in the column data for each of data items that are included in input data [Paragraph 0050 and Figure 1 teach a query may be initiated at computing device 109a via user interface 122 to query data associated with the atomized dataset (e.g., data from datasets 142a, 113a, 113b, and 113n).  Paragraph 0072 and Figure 4 teaches a user 401a, 401b, and 401n (and associated user account identifiers) may interact with entities 405a, 405b, and 405n, respectively. Each of entities 405a, 405b, and 405n may be configured to perform one or more of the following: generating datasets, searching data and/or data attributes of datasets, and discovering datasets. Paragraph 0215 teaches database devices (e.g., storage devices configured to store atomized datasets. 
To further elaborate, the examiner interprets entities and user interface to be the claimed data user interface, used to generate (input), search (read), or discover data and attributes wherein data and data attributes are interpreted to be data itself and column data/data item].


As to claim 7:
Sawazaki, Low, Scherrer, and Reynolds disclose all of the limitations as set forth in claim 1 and 6.
Reynolds also discloses:
The data management device according to claim 6, wherein when a record does not include a designated data item, the data user interface embeds data, which indicates that corresponding data is absent, as data corresponding to the data item by using an arbitrary format [Paragraph 0125 and Figure 12 teach as shown, collaborative dataset interface 1202 is configured to present a data preview 1204 of the set of data 1201a (or dataset thereof), with "???" indicating that a description or annotation is not included. A user may move a cursor, a pointing device, such as pointer 1279, or any other instrument (e.g., including a finger on a touch-sensitive display) to hover or select the column header cell. An overlay interface 1210 may be presented over collaborative dataset interface 1202, with a proposed derived dataset attribute "Zip Code." If the inference or prediction is adequate, then an annotation directed to "zip code" may be generated. Paragraph 0090 and Figure 6 teach a dataset analyzer 630 can be configured to analyze data file 601a to note the exceptions in the processing pipeline, and to append, embed, associate, or link user interface elements or features to one or more 
To further elaborate, the examiner interprets set of data or dataset to be the claimed record that does not include a data item. Annotation that is not included is interpreted as the claimed not included data item wherein the “???” is interpreted as the claimed embedded indication that the data item is missing. Embedding data is interpreted to occur as part of the dataset analyzer and format converter processes and is interpreted as the claimed data user interface embedding data].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating a user interface that is configured indicating that a description or annotation is not included, as taught by Reynolds (Paragraph 0090, Figure 6, Paragraph 0125, and Figure 12), because all three applications are directed to data management; configuring Operations Finance Database System to utilize a user interface that is configured indicate that a description or annotation is not included provides a solution for facilitating techniques to discover, form, and analyze datasets, without the limitations of conventional techniques (see Reynolds Paragraph 0006).

As to claim 8:
Sawazaki, Low, Scherrer, and Reynolds discloses all of the limitations as set forth in claim 1 and 6.
Reynolds also discloses:
The data management device according to claim 6, wherein when a designated data item is a data item that is not set as the column data, the data user interface embeds data, which indicates that corresponding data is absent, as all pieces of data corresponding to the data item by using an arbitrary format [Paragraph 0122 teaches a dataset ingestion controller includes a dataset analyzer, which may be configured to analyze data to detect data entry exceptions and irregularities (e.g., whether a cell is empty or includes non-useful data, whether a cell includes non-conforming data, whether there are any missing annotations or column headers). Dataset analyzer may analyze data in columns of data to detect that a column is without descriptive data representing a column header. As shown, dataset analyzer includes an inference engine that may be configured to infer or interpret a dataset attribute (e.g., as a derived attribute) based on analyzed data.  Paragraph 0123 and Figure 12 teach an inference engine is shown to include a data classifier wherein the classifier is configured to analyze a column of data to infer a datatype of the data in the column. For example, data classifier 1234 may determine or infer, automatically or otherwise, that data in columns 1255 and 1256 are a numeric datatype and categorical data type, respectively, and such information may be stored as dataset attribute ("numeric") 1252a and dataset attribute ("categorical")]. Paragraph 0090 and Figure 6 teach a dataset analyzer 630 can be configured to analyze data file 601a to note the exceptions in the processing pipeline, and to append, embed, associate, or link user interface elements or features to one or more elements of data file 601a to facilitate collaborative user interface functionality (e.g., at a presentation layer) with respect to a user interface. Format converter 640 may be configured to convert any CSV, JSON, XML, XLS, RDF, etc. into RDF-related data formats, format converter 640 may also be configured to convert RDF and non-RDF data formats into any of CSV, JSON, XML, XLS, MySQL, binary, XLS, and RDF. To elaborate, embedding data is interpreted by the examiner to occur as part of the dataset analyzer and format converter processes and is interpreted as the claimed data user interface embedding data.]


As to claim 9:
Sawazaki, Low, Scherrer, and Reynolds disclose all of the limitations as set forth in claim 1 and 6.
Reynods also discloses:
The data management device according to claim 6, wherein the data user interface receives a request to read information capable of identifying a record in which a predetermined data item meets a setting condition, sequentially searches for a data item of a data set that is included in column data of the predetermined data item, and outputs information capable of identifying a record in which the data item meets the setting condition [Paragraph 0050 and Figure 1 teach a query may be initiated at computing device via user interface to query data associated with the atomized dataset (e.g., data from datasets 142a, 113a, 113b, and 113n). Data entry interface 124 may be configured to accept commands (e.g., queries) in high-level languages (e.g., high-level programming languages, including object-oriented languages, etc.), such as in Python.TM. and structured query language ("SQL"). Paragraph 0137 teaches that column annotations, such as "total amount," "quantity," "amount," and "units," can be used for linking and searching datasets. Paragraph 0172 teaches data entry interface 124 may be configured to 
To further elaborate, the examiner interprets datasets stored on devices read as a result of a query initiated at computing device via user interface written in structured query language ("SQL") wherein the SQL query column annotations, such as "total amount," "quantity," "amount," and "units," and “earthquake”, are used to search datasets as the claimed data user interface receives a request to read, from the storage unit, information capable of identifying a record in which data itself of a predetermined data item meets a setting condition, sequentially searching for data itself of a data set that is included in column data of the predetermined data item. Furthermore, the examiner interprets returning search results of the created dataset responsive to a search of “earthquake data” to be the claimed outputs information capable of identifying a record in which data itself meets the setting condition].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sawazaki, Low, and Scherrer, by incorporating a user interface to query data associated with the atomized dataset (Paragraph 0050, Figure 1, Paragraph 0110, and Paragraph 0172), because both applications are directed to data management; configuring Operations Finance Database System to utilize user interface to query data associated with the atomized dataset provides a solution for facilitating techniques to discover, form, and analyze datasets, without the limitations of conventional techniques (see Reynolds Paragraph 0006).

Response to Arguments
The following is in response to Applicant’s arguments filed on 06/30/2021.
Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169      
                                                                                                                                                                                                  /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169